Citation Nr: 0413057	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION


The veteran served on active duty from July 1968 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO).  In that decision, the RO denied 
the appellant's application to reopen a claim of entitlement 
to service connection for a back disorder.

In a statement received in July 2003, the veteran raised 
claims for service connection for depression and for speech 
impairment.  These are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
back disorder; the appellant was provided notice of the 
decision and of his appellate rights, but he did not file a 
notice of disagreement.
 
2.  Evidence added to the record since the April 1996 rating 
decision that denied the appellant's claim of service 
connection for a back disorder, was not previously submitted 
to VA decision makers, and is so significant that it must be 
considered in order to fairly decide the merits of the case 
with respect to that claim.




CONCLUSIONS OF LAW

1.  The RO's unappealed April 1996 decision, which denied the 
veteran's claim of service connection for a back disorder, is 
final with respect to that claim.  38 U.S.C. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).
 
2.  Evidence received since the April 1996 rating decision is 
new and material; the claim of entitlement to service 
connection for a back disorder, is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

With respect to "new and material" issues, the Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are not relevant in the instant 
case because the application to reopen was received in July 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  Also, 
because this decision effects a grant-reopening of the 
claim-of the benefits sought on appeal, appellate review may 
be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
further analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Nevertheless, the record does show that in August 2001, the 
RO notified the veteran of what is involved in reopening 
claims, of VA's duties to assist the veteran in obtaining 
evidence for his claim, and of what additional information is 
needed to be submitted to reopen his claim - new and material 
evidence showing the condition was incurred in or aggravated 
by service. 

II.  Application to Reopen Claim Based on New and Material 
Evidence

The record shows that in a June 1970 decision, the Board 
denied service connection for a back disorder, on the 
essential basis that the evidence did not establish that the 
veteran had a current, chronic back disability.  That rating 
decision noted that the veteran had one complaint of low back 
pain in service, without history of injury, and the evidence 
indicated an acute and transitory back disorder in service.  
It was also noted that on a recent VA examination no 
orthopedic disease was found.

In an April 1996 rating decision, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for a back disorder, on the basis that 
there was no reasonable possibility that the new evidence 
submitted in connection with that claim would change the 
previous decision.  In making that decision, the RO noted 
that evidence of record reflected treatment some 25 years 
subsequent to service and was not sufficient to establish the 
incurrence or aggravation of a back condition while on active 
duty or immediately thereafter.  The record shows that the 
veteran was notified of that decision and of his appellate 
rights.  

The evidence of record at the time of the April 1996 rating 
decision consisted of service medical records, the report of 
an August 1969 VA examination, and private medical records 
dated from 1983 to 1996. 
 
The Board's June 1970 decision that denied service connection 
for a back disorder is final.  38 U.S.C.A. §§ 4003, 4004 
(West 1965); 38 C.F.R. §§ 19.180, 19.194 (1965).  The veteran 
did not perfect an appeal with respect to the April 1996 
rating decision, which therefore became final.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1995).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The veteran filed his application in 
July 2001 to reopen a claim for service connection for a back 
disorder.  As defined by the regulation in effect at that 
time, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the veteran's petition to reopen because the veteran 
filed it at the RO in July 2001, prior to the effective date 
of the amendment of 38 C.F.R. § 3.156(a).

In summary, the evidence of record in the claims file shows 
the following.  With respect to requirements for entitlement 
to service connection, what was missing at the time of the 
June 1970 Board decision was a diagnosis of a back disorder.  
Competent medical evidence obtained after that, and available 
at the time of  the April 1996 rating decision, shows that 
the veteran had a current diagnosis of a back disorder, to 
include low back pain secondary to degenerative disc disease.  
What was missing at the time of the April 1996 rating 
decision, the last final decision on this issue, was evidence 
showing that a connection, such as continuity of symptoms, 
existed between the current back disorder and service.  In 
the April 1996 rating decision, the RO denied service 
connection for a back disorder on the basis that new and 
material evidence had not been presented, and that 
specifically, there was no reasonable possibility that the 
new evidence submitted would change the previous decision.  

The evidence associated with the claims folder since the 
April 1996 rating decision includes service personnel and 
medical records, private medical records, the  transcript 
from a November 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, and statements from the 
veteran.

The service personnel records are not material to the issue 
here.  The medical records received since April 1996 are 
duplicative of that available at the time of the April 1996 
rating decision.  

During the November 2003 hearing, the veteran testified that 
he developed a back disorder in service.  He testified that 
he hurt his back in service when he fell while playing 
football.  He testified that he went to the base hospital 
where he was treated for 3 or 4 hours.  He testified that 
during his 1969 examination prior to leaving service, that he 
reported his back problem.  He indicated that he had been 
treated for his back 7 or 8 times at Jefferson Hospital since 
1970, and specifically from 1986 to after 1996.  He testified 
that he was treated with muscle relaxants and painkillers.  
He testified that currently when his back would hurt, he 
would rate the pain as an 8 out of 10 in severity.  He 
further described his current symptoms and difficulties due 
to his back disorder.

The veteran's testimony in the November 2003 personal hearing 
transcript is both new and material to the issue here, and 
provides a credible indication that his current back disorder 
may be associated with his service.  He testified as to his 
injury during service, and subsequent continuation of back 
problems since discharge to the present.  This evidence bears 
directly and substantially upon the specific matters under 
consideration - specifically of a required nexus.  Moreover, 
by itself or in connection with the evidence previously 
assembled, the evidence since the final decision in April 
1996 is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for a back disorder.  Furthermore, when viewed in 
light of the previous evidence, the veteran's testimony 
contributes to a more complete picture of the circumstances 
surrounding the origin of his disability.  

The veteran's testimony at his hearing addresses in a direct 
and significant way the matter of nexus, in that the veteran 
provided testimony, deemed credible for the purpose of 
reopening, see Justus v Principi, 3 Vet. App. 510 (1992), as 
to the inservice injury, immediate treatment, and back 
problems in service, and subsequent continuity of pain 
symptoms and treatment since service.  

Reviewing the evidence above in concert with previous 
evidence, the Board notes that service medical records show 
that the veteran was seen three times during service in July 
1968 for low back pain.  At the time of his December 1968 
separation examination, he complained of pain in the shoulder 
after prolonged exercise.  During his initial VA examination 
in August 1969, he complained of his upper back hurting 
between his shoulder blades.  At that time, no orthopedic 
disease was demonstrated.  Private medical records show 
pertinent treatment in the 1990's, beginning in March 1993 
when the impression was low back pain secondary to 
degenerative disc disease.  

In sum, there is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is whether the veteran's current 
low back disability originated, or was due to an injury, in 
service.  That evidence is not cumulative or redundant of 
evidence available prior to April 1996, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Moreover, even though the 
new evidence may not eventually convince VA to alter its 
rating decision, the new evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
claimed disability.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder.  Having so determined, the 
veteran's claim of service connection for that disability is 
reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a back 
disorder; the appeal is granted to that extent.


REMAND

Above, the Board has granted the veteran's petition to reopen 
his previously denied claim of service connection for a back 
disorder.  In light of that decision, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate that issue on a de novo 
basis.

The Board has reviewed the claims file, and determined that 
prior to adjudicating the veteran's claim on the merits, a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature and 
etiology of the appellant's claimed back disorder.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990). 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain copies of any VA 
or private medical records pertaining to 
treatment the appellant received for a 
low back disorder, covering the period 
from March 1996 to the present, which 
have not been previously submitted.  

3.  The RO should arrange for a VA spine 
examination to determine the nature and 
etiology of any back disorder the veteran 
may have.  A complete medical history 
should be recorded.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The examiner should review the entire 
claims folder in conjunction with this 
examination, and this fact should be so 
indicated in the examination report.  
After reviewing the available medical 
records, with particular attention to the 
back symptoms in the service medical 
records, and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If a chronic back disorder is 
diagnosed, and based upon an assessment 
of the entire record, is it at least as 
likely as not (probability of 50 percent 
or better) that such disorder is the 
result of disease or injury in service, 
or in the case of arthritis, became 
manifest within one year of the veteran's 
separation from service in January 1969?

The rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries above, the examiner should 
explain why it is not feasible to 
respond.  

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a back disorder, based on 
a de novo review of the record.  If a 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case, to include all pertinent law and 
regulations, and given the opportunity to 
respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits since the July 2003 
statement of the case, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



